Title: Circular Letter to Federal District Attorneys, 2 June 1801
From: Madison, James
To: 


Sir,Department of State, Washington June 2d. 1801.
I am directed by the President to obtain thro’ you information of the Causes which have been decided, as well as of those now depending in the Circuit Court for the district of Rhode Island—prior to the fifteenth day of June 1801. You will therefore please to procure and transmit as soon as convenient extracts of the Docket of such causes, classing them according to the nature of the suits, and distinguishing them according to the terms of the Court. You will also please to certify the expense, if any, which may be incurred in so doing, that it may be defrayed. I am, very respectfully Sir Your Most Obedt. servant
James Madison
 

   
   RC (RPJCB). Addressed to David Howell; in a clerk’s hand, signed by JM. Howell’s commission was enclosed in this letter or one of the same date (see Howell to JM, 15 June 1801).



   
   “Rhode Island” added by Wagner.



   
   JM sent similar letters to all district attorneys (see DNA: RG 59, ML, and ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:319–25, for their returns).


